Citation Nr: 1007697	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
August 1, 1994 to August 10, 1994, and in the Army from 
January 1996 to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the RO in Waco, Texas.  The Veteran requested a hearing 
before a Veterans Law Judge (VLJ) at the RO in his January 
2007 Substantive Appeal.  He was scheduled for such a Board 
hearing in January 2010, but he failed to report for that 
hearing, and provided no explanation for his failure to 
report.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.703(d) (2009).  


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's 
lumbar spine disability is manifested by forward flexion 
limited to 30 degrees at its worst.  

2.  For the entire increased rating period, the Veteran's 
lumbar spine disability has not manifested unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes having a total duration of at least 6 weeks during 
any previous one year period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for the lumbosacral strain have not been met for any period 
of increased rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain, and which evidence he or she is responsible for 
providing.  In this case, the VCAA notice requirements have 
been fulfilled by information provided to the Veteran in 
correspondence from the RO dated in March 2006 and August 
2008.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
evidence developed or received in this case includes three VA 
spine examination reports, private treatment records, and 
lays statements by the Veteran and his wife.  All pertinent 
development has been undertaken, examinations have been 
performed, and all available evidence has been obtained in 
this case.  For these reasons, the Board finds that VA's 
duties to notify and assist the Veteran have been met. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. 38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14. 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine include lumbosacral 
strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate 
V, 38 C.F.R. 
§ 4.71a.  Note (3) provides that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable  ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or  less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Factual Background and Analysis

Service connection for lumbosacral strain and a 20 percent 
rating have been in effect from March 2001.  The Veteran 
filed a claim for increased evaluation in January 2006, 
contending that he was experiencing back pain, which required 
medication and medical treatment, and time lost from work.  
In the appealed May 2006 rating decision, the evaluation was 
increased to 40 percent, effective February 13, 2006, the 
date of receipt of the claim for increase.  

After a review of all the evidence, the Board finds that, for 
the entire increased rating period, including the one year 
period under consideration prior to receipt of the increased 
rating claim, the Veteran's lumbar spine disability has been 
manifested by forward flexion limited to 30 degrees at its 
worst.  Such impairment is well contemplated by, and warrants 
no more than, a 40 percent disability rating under Diagnostic 
Code 5237 (General Rating Formula for Diseases and Injuries 
of the Spine).  The Board also finds that, for the entire 
increased rating period, the Veteran's lumbar spine 
disability has not more nearly approximated unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes having a total duration of at least 6 weeks during 
any previous one year period.

A January 2006 private facility MRI report showed mild left 
paracentral disc bulge in L5-S1; however, there was no 
significant central canal or neuroforaminal canal stenosis.  
There was minimal disc bulge in L4-L5; however, there was no 
central canal or neuroforaminal canal stenosis.  A small 
filum terminale fibrolipoma or lipoma was seen within the 
posterior intradural central canal.  There was no definite 
evidence of tethered cord.

At an April 2006 VA examination, the Veteran reported the 
history of his back disability.  He complained of low back 
pain everyday.  He described the pain as a dull, "numbing" 
pain, the size of a fist in his low back.  He reported that 
at times the pain was sharp, he did not have radiation of 
pain into the extremities, and that bending, stooping, or 
lifting aggravated his low back pain.  He reported that he 
developed severe low back pain in December 2005 after bending 
to pick something up, he sought medical treatment, and that 
the medical treatment showed bulging discs.  He reported that 
Avinza, 30 mg, "helps his pain immensely," and that he took 
no other medication and used no assistive devices.  He 
reported that low back pain interfered with his daily 
activity, most notably, lying down or prolonged sitting.  He 
also reported that he had no incapacitating episodes in the 
past year.  He reported that he missed approximately 30 days 
of work in the past year due to the low back pain.  

Objectively, the April 2006 VA examination revealed that the 
lumbar spine had normal curvature and was nontender on 
palpation.  He had forward flexion 0-60 degrees with pains in 
the lower lumbar spine at 60 degrees, minus 30 degrees 
secondary to pain.  Extension was 0-10 degrees with pains in 
the lower lumbar spine at 10 degrees, minus 20 degrees 
secondary to pain.  Left and right lateral rotation was 0-20 
degrees with pains to the right and left of the lumbar spine 
at L4-5 at 20 degrees, minus 10 degrees secondary to pain.  
"Left and right lateral rotation was 0-40 degrees without 
pain."  He had no additional limitation with flare-ups or 
repetitive use.

Active range of motion testing at the April 2006 VA 
examination did not produce any weakness, fatigue or 
incoordination.  Deep tendon reflexes were 1+ and equal in 
bilateral lower extremities.  He had negative foot drop 
bilaterally, good strength and good pinprick sensation in 
both lower extremities, and normal motor skills.  There were 
no muscle spasms or atrophy.  Straight leg raising was 0-60 
degrees bilaterally, producing pain at L4-5 at 60 degrees, 
minus 30 degrees secondary to pain.  He had a normal gait.

The diagnoses at the April 2006 VA examination were 
lumbosacral sprain in the military, x-rays currently show 
spina bifida occulta; and, bulging discs by MRI through 
private doctor. 

Private treatment records from June 2006 to April 2007 
document the treatment the Veteran received for his low back 
disability, lumbar radiculitis and disc disease.  A March 
2007 MRI report noted appearance of the lumbar spine was very 
comparable to prior examinations with no significant interval 
change and showed degenerative disc disease with desiccation 
of the L4-S1 intervertebral discs and mild disc bulging 
eccentric to the left side at L5-S1 (comparable to prior 
examination).  An incidental finding of subcentimeter lipoma 
or fibrolipoma, associated with the filum terminale, was 
detected and not felt to be clinically significant.

In a July 2007 VA examination, the Veteran complained of 
chronic low back pain.  He reportedly experienced daily 
mechanic low back pin symptoms, intensity 7-8/10, located 
primarily in the left lumbosacral myofascia in a longitudinal 
band bilaterally, parallel to the lower thoracic and lumbar 
spine.  He also reported that the previous March he 
experienced right leg S1 radicular pain that was severe.  He 
denied any other episodes of radicular pain or symptoms.  He 
reported flare-up of mechanical low back pain, intensity 
10/10, which occurred two to three times per month and could 
last anywhere from a few days to three weeks.  He reported 
that he had received epidural steroid injection and lumbar 
rhizotomies at a private facility, and he used an off-the-
shelf lumbar corset to remind him to use proper body 
mechanics with lifting; otherwise, he used no other 
orthopedic assistive devices.  He reported that he took 
Oxycodone, 20 mg, and Amitriptyline.  The Veteran reported 
increased low back pain with prolonged sitting, prolonged 
walking or standing, lifting and repetitive bending or 
twisting at the waist.  He reported that in March 2000 he had 
15 days of physician prescribed bedrest.  He reported that he 
could perform all activities of daily living except those 
that required heavy or repetitive lifting, prolonged: 
walking, standing sitting, climbing ladders, repetitive 
bending or twisting at the waist. 

Objectively at the July 2007 VA examination, the Veteran had 
forward flexion 0-50 degrees (pre and post repetitive 
motion); extension 0-20 degrees (pre-repetitive motion) and 
0-10 degrees (post repetitive motion); left lateral flexion 
0-18 degrees (pre-repetitive motion) and 0-16 (post 
repetitive motion); right lateral flexion 0-16 degrees (pre 
and post repetitive motion); left lateral rotation 0-28 
degrees (pre-repetitive motion) and 0-30 degrees post 
repetitive motion; and, right lateral rotation 0-28 degrees 
(pre-repetitive motion) and 0-26 degrees (post repetitive 
motion).  He complained of pain on the extremes of motion in 
each plane.  There was no apparent weakness, fatigability, or 
loss of coordination during or following three repetitions of 
range of motion.

The July 2007 VA examination report reflects findings of 
normal spinal curvature.  There was tenderness of the left 
sided lumbosacral myofascia without spasm.  There was no 
sacroiliac joint tenderness or sciatic notch tenderness.  
Neurological examination was unremarkable.  The July 2007 VA 
examiner noted the previous MRI and x-ray reports.  The 
assessment was lumbar degenerative disc disease without 
evidence of significant plexopathy, radiculopathy or 
neuropathy.

At a December 2008 VA examination, the Veteran reported the 
history of treatment for his back disability, that he was a 
mail carrier for the postal service and reported experiencing 
a sudden onset of right buttocks and leg pain and numbness 
into the right lower leg and foot approximately 1 and 1/2 years 
earlier, and as a result he missed several days of work.  He 
estimated that he had missed about 15 days of work in the 
past year; last August he had a flare-up of back and leg pain 
and took off four days in a row; and he had experienced 
incapacitating flare-ups of back pain in the past.  He 
reported that he had not been on physician prescribed bedrest 
but had been on self-imposed bedrest when his back flares up, 
and that he did have increased limitation with repetitive use 
and increased pain if he tried to forward flex at all, that 
any time he had to pick up something he would squat down to 
the floor and hold his back straight.  He reported that he 
did not wear a back brace, was independent in his activities 
of daily living.  

Objective findings at the December 2008 VA examination 
included tenderness in the midline L5 to the sacrum over the 
left SI joint, and non-tender sciatic bilaterally.  In 
anticipation of back pain, the Veteran refused any flexion of 
his spine.  He had extension to 10 degrees; left lateral 
bending to 15 degrees; right lateral bending to 10 degrees; 
and rotation to 15 degrees bilaterally.  The examiner noted 
some back pain at the limits of each motion.  Repetitive 
motion was not attempted due to the limited motion and 
refusal to forward flex.  Neurological examination showed 
straight-leg raising negative to 90 degrees.  Deep tendon 
reflexes were 1+ (patella) and 2+ (Achilles).  He had 
decreased sharp sensation sensory in the right posterior 
calf, right great toe and on the right lateral foot.  Sensory 
was intact in the left leg and foot.  Motor strength was 4/5 
in the right hamstrings; otherwise, 5/5 in both legs and 
feet.

The diagnostic impression from the December 2008 VA 
examination was degenerative disc disease and disc protrusion 
L5-S1 with right leg pain.  He had significant nerve pain in 
the back and radiating down the right lower extremity; 
however, MRI showed no evidence of nerve entrapment.  The VA 
examiner opined that it would be speculation to associate the 
right leg pain and numbness of the leg and foot to the back 
disorder.  In this regard, the examiner explained that the 
MRI did not show any nerve entrapment.

The Board has reviewed the evidence of record and finds a 
rating in excess of 40 percent is not warranted for any 
period of rating claim.  In this regard, in the April 2006 VA 
examination report, the Veteran had forward flexion to 60 
degrees with an additional loss of 30 degrees of flexion 
secondary to pain.  For the entire increased rating period, 
including the one year period under consideration prior to 
receipt of the increased rating claim, the Veteran's lumbar 
spine disability has been manifested by forward flexion 
limited to 30 degrees at its worst.  Such impairment is well 
contemplated by, and warrants no more than, a 40 percent 
disability rating under Diagnostic Code 5237 (General Rating 
Formula for Diseases and Injuries of the Spine).  

Additionally, during the increased rating appeal period, 
there was no evidence of ankylosis or reported episodes of 
incapacitation requiring physician prescribed bed rest 
lasting at least 6 weeks during the past year.  To that end, 
the Board notes the April 2006 VA examination report in which 
the Veteran reported that he had no incapacitating episodes 
in the past year (however he had missed 30 days of work) and 
the December 2008 VA examination report in which the Veteran 
reported he had not been on physician prescribed bedrest but 
had been on self-imposed bedrest when his back flares up.  
The Board is aware that at the July 2007 VA examination the 
Veteran reported that in March 2000 he had 15 days of 
physician prescribed bedrest; however, March 2000 was not 
within the appeal period and in any event, 15 days does not 
amount to 6 weeks.  For these reasons, the Board finds that 
the Veteran is not entitled to a rating in excess of 40 
percent based on incapacitating episodes for any period of 
increased rating claim.  

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the Veteran's service-connected 
lumbosacral spine disability is not so unusual or exceptional 
as to render impractical the application of the regular 
schedular standards at any time during the pendency of the 
evaluation period.  38 C.F.R. § 3.321(b)(1).  The Veteran has 
not reported symptoms that are not adequately considered by 
the rating criteria.  The schedular rating criteria 
specifically contemplates limitation of motion and function 
of the lumbar spine, including motion limited due to pain, 
including radiating pain, and contemplates limitation of 
motion during periods of flare up.  

Further, the Board notes that the Veteran's low back 
disability has not necessitated frequent periods of 
hospitalization and there is no evidence that it resulted in 
marked interference with his employment.  The Board has 
considered the Veteran's report of some interference with 
employment, including time lost from work, but finds that the 
40 percent disability rating adequately contemplates and 
compensates for such interference.  The facts of this case do 
not present such an extraordinary disability picture such 
that the Board is required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for the service-connected 
lumbosacral strain is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


